Citation Nr: 0722627	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.

The veteran indicated in a June 2006 letter that he desired 
service connection for a pelvis disability.  The Board 
observes that the veteran was previously denied entitlement 
to compensation for aggravation of a fractured pelvis in a 
January 2003 RO rating decision.  As such, the veteran's 
request should be interpreted as a request to reopen this 
previously disallowed claim.  Since there is no indication 
that this issue has been adjudicated, the Board REFERS the 
issue of whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to compensation 
for aggravation of a fractured pelvis for consideration.

Similarly, the veteran requested that the RO reconsider his 
claim of entitlement to service connection for bilateral 
hearing loss in an October 2003 written statement.  The 
veteran was provided notice regarding the need to submit new 
and material evidence in accordance with the Veterans Claims 
Assistance Act in April 2004; however, no evidence was 
received.  Therefore, the RO sent the veteran a letter in 
October 2004 informing him that it was denying his request to 
reopen this claim.  The veteran's representative submitted 
written statements in January 2005, September 2005, and 
December 2005 inquiring as to the status of the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  It appears that the representative was unaware 
that the RO denied the veteran's request to reopen this 
claim.  Unfortunately for the veteran, proper notice of the 
denial was provided and the appeal period has expired.  
However, since it is unclear whether the veteran still wishes 
to pursue this claim, the Board feels that the RO should 
contact the veteran and ask him whether he wishes to file a 
request to reopen his previously denied claim of entitlement 
to service connection for bilateral hearing loss.


FINDING OF FACT

The competent evidence of record does not demonstrate the 
veteran's current tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, letters sent in 
April 2004 and January 2005 informed him of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  These letters also advised him of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, both the April 2004 and January 2005 letter 
expressly notified the veteran of the need to submit any 
pertinent evidence in his possession.  

The Board notes that these letters were sent to the veteran 
after the January 2003 rating decision.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in April 2004 and January 2005 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and supplemental statements of the 
case were provided to the veteran in September 2004 and 
December 2005.  See Pelegrini II, supra; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as a March 2005 VA examination report.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he has tinnitus due to in-service 
exposure to acoustic trauma, including, artillery and mortar 
fire during basic training.  He testified to one specific 
incident in which a blasting device exploded directly next to 
him during a training exercise.  He indicated that his ears 
rang for three days following this event.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that his ears began ringing during 
service and have continued through the present.  Although 
competent to testify regarding his symptomatology, the Board 
notes that he is not competent to provide an opinion 
regarding the etiology of his tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In determining whether 
there is a nexus to service, the Board must rely upon the 
conclusions of trained medical personnel when considering 
evidence of diagnosis and etiology.  Id.  See also Allday v. 
Brown, 7 Vet. App. 517 (1995).  Therefore, while the Board 
acknowledges the veteran's own statements that his tinnitus 
is linked to his active service, there is no competent 
medical evidence to support this.  In this regard, the 
service medical records indicate no complaints of tinnitus 
prior to service, during service, or upon discharge, and he 
did not indicate any problems with hearing loss or ear 
trouble on his August 1970 separation examination patient 
history form.

In addition to a lack of evidence of in-service complaints, 
there is no contemporaneous medical evidence of record to 
corroborate the veteran's statements that the ringing in his 
ears continued after service separation.  In fact, there is 
no medical evidence of record of any ear/hearing complaints 
with the exception of the March 2005 VA examination provided 
in conjunction with this claim.  

The first evidence of a recorded diagnosis of tinnitus is 
therefore March 2005.  This is more than thirty years after 
service.  The Board finds this significant lapse in time 
between the veteran's active service and the first diagnosis 
of tinnitus also weighs against the veteran's claim that his 
current tinnitus is related to active service.  In this 
regard, the Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The March 2005 VA examination report indicates that the 
veteran reported a history of bilateral constant tinnitus 
beginning in 1970 and continuing through the present.  He 
indicated that his tinnitus developed after a mortar 
discharged near him during service.  In addition to this 
described incident, general artillery noise was listed as in-
service noise exposure and truck noise (from being a truck 
driver) was listed as post-service noise exposure.  The 
examiner noted that the veteran's current level and type of 
hearing loss supported his statement regarding the presence 
of tinnitus.  Following a thorough interview, examination, 
and review of the claims file, the examiner concluded that 
the veteran's tinnitus is not at least as likely as not the 
result of his military service noise exposure during 
training.  In reaching this conclusion, the examiner noted 
that the veteran's induction and separation examinations 
reported normal pure tone thresholds in both ears with no 
significant clinical difference and no mention of tinnitus.  
Thus, although the veteran indicated that his bilateral 
tinnitus began during service, it was the VA examiner's 
professional opinion that current tinnitus is not related to 
service.  Given the careful consideration of all the relevant 
evidence, the Board notes that it will afford this report 
considerable probative weight as an expert medical opinion 
specifically addressing the issue of nexus between the 
veteran's tinnitus and his military service.

With consideration of the probative VA examiner's report, the 
veteran's service medical records, the length of time 
following service prior to a recorded diagnosis of tinnitus, 
and the absence of any medical opinion suggesting a causal 
link to service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


